DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
Status of Claims
Claims 21-40 are currently pending and under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The instant claims recite an “oligonucleotide conjugate of the structure”. The claims, however, do not recite any structural limitation pertaining to the “conjugate”, which is understood in the relevant art as a functional moiety/molecule that is attached to an agent. See for instance McSwiggen et al. (US 2007/0032441 A1) describing “conjugate” as a “poly ethylene glycol, human serum albumin, or a ligand” that is “attached” to a primary, active agent. See paragraph 0138. See also paragraph 0337 describing Figure 43 illustrating “nucleic acid-folate conjugate”. See also Uhlmann et al. (US 2015/0299695 A1) describing “conjugate” as a functional moiety that is attached or linked to an active agent. See paragraph 0087 disclosing that “the oligonucleotide may be conjugated with a biotin moiety, cholesterol, Vitamin A, folate” and paragraph 0114 disclosing that “the targeting oligonucleotides are chemically linked to one or more moieties or conjugates that enhance the activity”. 
The instant claims do not identify or recite the element that constitutes the claimed “conjugate”, nor does the instant specification clearly define or redefine what is meant by the term “conjugate” if the conjugate does not have the art-recognized meaning exemplified above. 
Accordingly, the metes and bounds of the claimed “oligonucleotide conjugate” cannot be clearly ascertained, thereby rendering the claims indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite that each of “RNA1”, “RNA2”, “RNA3”, and “RNA4” is “at least six nucleotides in length” and the “double-stranded RNA structures” are “at least five complementary base pairs” in length, “wherein the oligonucleotide conjugate is an activator of a cytosolic helicase retinoic acid-inducible gene I (RIG-I)”. As such, the instant claims require that the claimed dsRNAs of 5-bps should function as an activator of RIG-I. It is noted that neither the prior art nor the instant specification teaches that a 5-bp dsRNA functions as an activator of RIG-I. In fact, there is no the prior art of record and searched in the instant application that teaches RIG-I activation provided by a dsRNA that is as short as 5-bp. In fact, RIG-I activation was known in the prior art to be highly dependent on the dsRNA length. See for instance Figure 3 of Hartmann et al. (WO 2009/141146 A1, of record). Further, the instant specification teaches the required structure-function correlation for a 24-bp RNA formed by the 24-mer of SEQ ID NO:1 and the 24-mer of SEQ ID NO:2 of the instant application, which does not represent “a sequence homology of SEQ ID NO:1 of at least 80%” and “a sequence homology of SEQ ID NO:2 of at least 80%”. In addition, neither the prior art nor the instant specification describes the required structure-function correlation for a 50-bp dsRNA that is encompassed by “a length of between 10 and 50 nucleotides” as claimed in the instant case. Hence, the instant specification fails to 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (WO 2009/141146 A1, of record) in view of McSwiggen et al. (US 2007/0032441 A1), and Uhlmann et al. (US 2015/0299695 A1).

Hartmann thus discloses the following at page 81: “A Bcl-2-specific 3p-siRNA mediated both gene silencing and RIG-I activation in human melanoma cells leading to apoptosis…the principles of this approach show promise for clinical translation.” 
Hartmann teaches that the siRNA oligonucleotide comprises sugar, base, backbone modifications such as 2’-O-methyl nucleotides and 5-bromouridine. See pages 40-41.
Hartmann discloses a 5’-triphosphoate-containing 24-mer synthetic RNA sequence of SEQ ID NO:53 (5’-GACGCUGACCCUGAAGUUCAUCUU) in Table 5. It is noted that Hartmann’s SEQ ID NO:53 (“3P-GFP2”) is 100% identical to SEQ ID NO:1 claimed in the instant case. Hartmann discloses a 24-mer synthetic RNA sequence of SEQ ID NO:46 (5’-AAGAUGAACUUCAGGGUCAGCGUC), which is fully complementary to SEQ ID NO:53. It is noted that Hartmann’s SEQ ID NO:46 (“AS GFP2”) is 100% identical to SEQ ID NO:2 claimed in the instant case.
Hartmann demonstrates that a double-stranded RNA formed by SEQ ID NO:53 (“3P-GFP2”) and SEQ ID NO:46 (“AS GFP2”) induces IFN- expression in cells, whereas SEQ ID NO:53 alone or SEQ ID NO:46 alone fails to induce IFN- expression. See Figure 14.
Hartmann teaches that the RIG-I activating RNA duplex can be formulated as a pharmaceutical composition further comprising a pharmaceutically acceptable carrier. See page 44. 
Hartmann teaches that a double-stranded RNA with a 5’ triphosphate having a blunt-end (no overhang) can be designed to have a 1-nt overhang at the 3’ end while maintaining high immunostimulatory activity. See the following structure in Figure 3.

    PNG
    media_image1.png
    49
    442
    media_image1.png
    Greyscale

Hartmann does not teach a structure wherein two dsRNAs are linked at their 3’ or 5’ ends via a phosphodiester linker. 
McSwiggen teaches that two dsRNAs (e.g., siRNAs) can be linked via a biodegradable linker that links the two strands at the 5’ ends or 3’ ends. See claims 1-2, 4, and 6-7 copied below, wherein underlining has been added for emphasis. 

    PNG
    media_image2.png
    140
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    64
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    61
    473
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    67
    476
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    45
    473
    media_image6.png
    Greyscale

McSwiggen discloses that “W”, which is a “degradable or cleavable linker”, can be a “phosphodiester linkage”. See paragraph 0661.
McSwiggen teaches that the dsRNA can comprise modifications such as locked nucleic acid (LNA) nucleotides, 2’-O-methyl nucleotides, 2’-deoxy-2’-chloro nucleotides, and phosphorothioate linkages. See paragraphs 0124 and 0136-137. 
Uhlmann teaches “multimeric oligonucleotide compounds”, wherein “monomer units are connected by a rapidly degradable linker” show “significantly higher levels” in the target tissue rapidly degradable linkers are referred to as “cleavable” (such as, e.g., a nuclease-sensitive, phosphodiester, linkage or a linker comprising a disulfide bond)”. Uhlmann thus teaches that “the type and properties of the linker can thus be used to modulate the pharmacokinetic and pharmacodynamic properties of the dimer antisense molecules.” (emphasis added). See paragraph 0030. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to make a combination composition comprising two of Hartmann’s RIG-I-activating RNA duplexes that are linked in the manner provided in McSwiggen’s Formula MF-III. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a RIG-I ligand (e.g., “Bcl-2-specific 3p-siRNA” or a duplex comprising “3P-GFP2” and “AS GFP2”) that induces RIG-I activation at a greater level than Hartmann’s single 5’-triphosphate-containing duplex alone, because one of ordinary skill in the art would have reasonably expected an additive/greater level of RIG-I activation by the combination composition compared to a single duplex, wherein RIG-I activation was taught to provide apoptosis and immune stimulation useful in clinical applications such as melanoma treatment as evidenced by Hartmann’s teachings including Figure 33 illustrating RIG-I activation in immune cells and tumor cells by “Bcl-2-specific 3p-siRNA”, and because linking two dsRNAs including siRNAs by linking one strand in each dsRNA via a 3’-3’ or 5’-5’ linkage by a degradable/cleavable phosphodiester linker was an art-recognized design option for making a combination dsRNA structure as evidenced by McSwiggen’s teachings including Formula MF-III, wherein use of the degradable/cleavable phosphodiester linker in linking two oligonucleotides was deemed to “modulate the pharmacokinetic and pharmacodynamic properties of the dimer” oligonucleotide structure such that the use of cleavable/nuclease-
One of ordinary skill in the art would also have been motivated, with a reasonable expectation of success, to link two of Hartmann’s duplexes comprising a 5’ triphosphate blunt end and a 1-nt 3’ overhang as depicted in Hartmann’s Figure 3 copied above, because the overhang-containing duplex was demonstrated to provide equivalent, high immunostimulatory activity as the no-overhang duplex, which would have suggested to one of ordinary skill in the art that the two structures are functionally equivalent structures thus are alternative design options available in the art before the effective filing date. In addition, the “RNA analog” and “RNA derivative” claimed in the instant claims would have been prima facie obvious as use of the claimed modifications in RNA was routine and known in the art as evidenced by Hartmann and McSwiggen. 
Accordingly, claims 21-40 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-13, and 15-17 of U.S. Patent No. 10,059,943 B2 in view of Hartmann et al. (WO 2009/141146 A1, of record) in view of McSwiggen et al. (US 2007/0032441 A1), and Uhlmann et al. (US 2015/0299695 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘943 patent claims, which are drawn to a composition comprising a double-stranded oligonucleotide whose sense strand is 100% identical to SEQ ID NO:1 claimed in the instant case and antisense strand is 100% 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. U.S. Patent No. 11,142,763 B2 in view of Hartmann et al. (WO 2009/141146 A1, of record) in view of McSwiggen et al. (US 2007/0032441 A1), and Uhlmann et al. (US 2015/0299695 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘763 patent claims, which are drawn to a composition comprising a double-stranded oligonucleotide whose sense strand is 100% identical to SEQ ID NO:1 claimed in the instant case and antisense strand is 100% identical to SEQ ID NO:2 claimed in the instant case. It would have been obvious to make a phosphodiester linker-linked 3’-3’ or 5’-5’ oligonucleotide composition comprising two of the duplex claimed in the ‘763 patent claims by incorporating the teachings of Hartmann, McSwiggen, and Uhlmann so as to make a combination composition that provides additive or improved RIG-I activation for the same reasons stated in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. 

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635